Case 3:20-cv-00299-DJH-RSE Document 56 Filed 08/31/20 Page 1 of 3 PageID #: 482




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                                      Electronically Filed


  NATHAN BEST, et al.

                 Plaintiffs
                                                          Civil Action No 3:20-CV-299-JRW
  v.

  STEPHEN C. JAMES, et al.

                 Defendants


                        DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                        NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants James J. Kirchdorfer, Jr., Mark Kirchdorfer, and ISCO Industries, Inc.

 (“ISCO”) (together, “Defendants”), through undersigned counsel, file this Response to Plaintiffs’

 Notice of Supplemental Authority in Opposition to Defendants’ Motion to Dismiss (ECF 55)

 (“Notice”), to which they attached Smith v. Greatbanc Trust Co., No. 20-C-2350, 2020 WL

 4926560 (N.D. Ill. Aug. 21, 2020). Given that Plaintiffs included argument with their Notice,

 Defendants offer this short Response.

        Smith is a district court decision from outside the Sixth Circuit with facts that render it

 readily distinguishable from this case. First, the plaintiff in Smith signed no such individual

 arbitration agreement, unlike the Plaintiffs here, see ECF 45-5 (Best Agreement) and ECF 45-7

 & -8 (Hicks and Chmielewski Agreements). Second, in Smith, the district court emphasized that

 Smith received no notice of the plan amendment providing for arbitration, in violation of

 ERISA’s notice requirements. 2020 WL 4926560, at *3. Here, in addition to expressly

 consenting to arbitrate through their individual arbitration agreements, Plaintiffs received notice



                                                  1
Case 3:20-cv-00299-DJH-RSE Document 56 Filed 08/31/20 Page 2 of 3 PageID #: 483




 of the Plan arbitration requirement when they were sent the revised Summary Plan Description

 containing the entire arbitration provision. ECF 54-1, ¶¶ 2-5. Finally, while Smith ended his

 employment before the plan arbitration agreement was added, Plaintiffs Hicks and Chmielewski

 continued their employment after the Plan’s amendment, and all three Plaintiffs remained

 participants in the ESOP after the amendment. See ECF 54 at 5-6.

        With respect to Smith’s analysis of ERISA § 409, the Northern District of Illinois simply

 disagrees with the Ninth Circuit’s decision in Dorman v. Charles Schwab Corp., 780 F. App’x

 510, 512 (9th Cir. 2019), the only federal court of appeals case to address the interplay between

 individual arbitration and ERISA. For the reasons explained in Defendants’ Reply brief, ECF 54

 at 6-7, Dorman correctly applies Supreme Court precedent in LaRue v. DeWolff, Boberg &

 Assocs., Ind., 552 U.S. 248 (2008).

        Even if the Court were to adopt Smith’s § 409 analysis over the Ninth Circuit’s sound

 reasoning in Dorman (and it should not), the individual agreements in this case would still

 require the Court to order individual arbitration for the reasons set forth in Defendants’ Motion

 to Dismiss and Reply.1

        For the foregoing reasons, Smith v. Greatbanc Trust Co. is inapposite and does not relieve

 Plaintiffs of their obligation to individually arbitrate their ERISA claims.

                                                       Respectfully Submitted,

        Date: August 31, 2020                          /s/ Theresa A. Canaday

                                                         Theresa A. Canaday
                                                         Jason P. Renzelmann
                                                         Carrie M. Mattingly
                                                         FROST BROWN TODD LLC


 1
   Plaintiffs do not dispute that the Court may properly order them to individually arbitrate their
 claims. ECF 49 at 15 (“Plaintiffs do not contest that an arbitration agreement can bar class and
 collective actions.”) (emphasis in original).
                                                   2
Case 3:20-cv-00299-DJH-RSE Document 56 Filed 08/31/20 Page 3 of 3 PageID #: 484




                                                        400 West Market Street, 32nd Floor
                                                        Louisville, Kentucky 40202
                                                        T: (502) 589-5400
                                                        F: (502) 581-1087
                                                        tcanaday@fbtlaw.com
                                                        jrenzelmann@fbtlaw.com
                                                        cmattingly@fbtlaw.com

                                                        Paul J. Ondrasik, Jr. (pro hac vice)
                                                        Sara Pikofsky (pro hac vice)
                                                        STEPTOE & JOHNSON LLP
                                                        1330 Connecticut Avenue, NW
                                                        Washington, DC 20036
                                                        T: (202) 429-6408
                                                        F: (202) 429-3902
                                                        spikofsky@steptoe.com
                                                        pondrasik@steptoe.com

                                                        Counsel for Defendants
                                                        James J. Kirchdorfer, Jr., Mark
                                                        Kirchdorfer, and ISCO Industries, Inc.


                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing was filed electronically through the

 Court’s CM/ECF system, and served upon all parties of record on August 31, 2020 via the

 court’s CM/ECF system.



                                                              /s/ Theresa A. Canaday
                                                              Counsel for Defendants




 0137280.0654651 4852-9485-1273v1




                                                  3
